Exhibit INVESTORS: MEDIA: Kevin Twomey Karen Rugen 717-731-6540 717-730-7766 or investor@riteaid.com FOR IMMEDIATE RELEASE RITE AID ANNOUNCES FOURTH QUARTER AND FULL YEAR RESULTS · Reports Fourth Quarter Net Loss, Including Non-Cash Tax Charge, of $1.20 Per Diluted ShareCompared to Net Income of $ .01 Per Diluted Share in Prior Year Fourth Quarter · Reports Fiscal 2008 Net Loss, Including Non-Cash Tax Charge, of $1.54 Per Diluted Share Compared to $.01 Per Diluted Share in Fiscal 2007 · Reports Fourth Quarter Adjusted EBITDA of$276.3 Million Compared to Adjusted EBITDA of $201.0 Million in Prior Year Fourth Quarter · Reports Fiscal2008 Adjusted EBITDA of$962.8 Million Compared to$696.9 Million in Fiscal 2007 · Provides Fiscal2009 Guidance CAMP HILL, PA (April 10, 2008)—Rite Aid Corporation (NYSE: RAD) today announced financial results for its fourth quarter and year ended March 1, 2008. Other than same-store comparisons, results for the fourth quarter and year reflect the acquisition of the Brooks Eckerd stores and distribution centers acquired June 4, 2007. Revenues for the 13-week fourth quarter were $6.82 billion versus revenues of $4.53 billion in the prior year fourth quarter. Revenues increased 50.5 percent. Same store sales for the 13-week fourth quarter increased 1.3 percent over the prior year 13-week period, consisting of a 1.4 percent pharmacy same store sales increase and a 1.0 percent increase in front-end same store sales. The number of prescriptions filled in same stores increased 0.7 percent.
